DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohishi et al. US Patent Application Publication 2009/0027286 (cited by applicant).
Regarding Claim 1, Ohishi et al. teaches a mobile terminal (wireless device Par. 0012), comprising: 
a multi-band antenna (Figs. 15-19), comprising a feeder (41 Figs. 15-19 Par. 0054) and a radiating element (21 Figs. 15-19 Par. 0088)  connected to the feeder, and further comprising: 

a second notch structure (342 Figs. 15-19 Par. 0090), wherein the second notch structure is located on a side of the first notch structure and far from the radiating element (Figs. 15-19), and an end that is of the second notch structure and that is far from the radiating element is grounded (through end 44 to ground 10 Figs. 15-19), wherein 
the first notch structure may be selectively connected to the ground (through 74 Figs. 17-19) or to the second notch structure, and when the first notch structure is connected to the second notch structure, the first notch structure is connected to the second notch structure via a first tuning device (341 to 342 through 70, 74 Figs. 15, 19 Par. 0090).
Regarding Claim 5, Ohishi et al. teaches further comprising a second tuning device (70 Fig. 15 Par. 0090), wherein the second device comprises a plurality of first parallel-connected branches (71-73 Fig. 15 Par. 0091) and a first selection switch (SW1 Fig. 15 Par. 0091), and the plurality of first parallel-connected branches may be different branches (Fig. 15), wherein the first notch structure selects, by using the first selection switch, one of the plurality of first parallel-connected branches for grounding (Fig. 15 Par. 0090, 0091).
Regarding Claim 7, Ohishi et al. teaches wherein the first tuning device (70, 74 Figs. 15, 19 Par. 0090) comprises a plurality of second parallel-connected branches (71-73 Figs. 15, 19 Par. 0091) and a second selection 
Regarding Claim 9, Ohishi et al. teaches wherein the first tuning device further comprises a plurality of third parallel-connected branches (75, 76, 77 Fig. 19) that are connected to the ground (10 Par. 0099), and the plurality of third parallel-connected branches may be different branches (Fig. 19), wherein the first notch structure selects, by using the second selection switch, one of the plurality of third parallel-connected branches for connection (Par. 0099).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-4, 6, 8, 10, 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi et al. US Patent Application Publication 2009/0027286 (cited by applicant).
Regarding Claim 2, Ohishi et al. teaches wherein the antenna has a plurality of specified frequencies (“plurality of frequencies” Par. 0088).
Ohishi et al. is silent on the highest specified frequency is a first specified frequency, the lowest specified frequency is a second specified frequency, a frequency of the second notch structure is a frequency that is higher than the first specified frequency by a first threshold, and a frequency of the first notch structure is a frequency that is lower than the second specified frequency by a second threshold.
However, Ohishi et al. teaches “an antenna apparatus capable of transmitting and receiving signals having a plurality of frequencies” Par. 0088, “by switching the capacitors 75 through 77 in accordance with the acquired frequency, the electric element length of the conductive line path 33 can be changed, and even when signals having different frequencies are transmitted and received, the isolation characteristic of the antenna elements 23 and 24 can be improved and a deterioration in the radiation efficiency can be restrained” Par. 0102, “physical and electric element lengths of the conductive line path 74 can be changed in accordance with acquired frequency” Par. 0108.

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the first and second notches of the antenna of Ohishi et al. to have different lengths as a result effect in order to operate in a plurality of specified frequencies different from each other by a threshold in order to improve the isolation characteristics of the antenna elements and restrain a deterioration in the radiation efficiency.
Regarding Claim 3, Ohishi et al. teaches the mobile terminal according to claim 2 as shown in the rejection above.
Ohishi et al. is silent on wherein the first specified frequency is a frequency corresponding to a B8 frequency band, and the second specified frequency is a frequency corresponding to a B28 frequency band.
However, Ohishi et al. teaches “an antenna apparatus capable of transmitting and receiving signals having a plurality of frequencies” Par. 0088, “by switching the capacitors 75 through 77 in accordance with the acquired frequency, the electric element length of the conductive line path 33 can be changed, and even when signals having different frequencies are transmitted and received, the isolation characteristic of the antenna elements 23 and 24 can be improved and a deterioration in the radiation efficiency can be restrained” Par. 
In this particular case, configuring different antenna element lengths for operation in a plurality of different known frequency bands is common and well known in the art as evident by the teachings of Ohishi et al.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the first and second specified frequencies of the antenna of Ohishi et al. to have different lengths as a result effect in order to operate in known frequency bands of operation like the B8 & B28 frequency bands.
Regarding Claim 4, Ohishi et al. teaches the mobile terminal according to claim 2 as shown in the rejection above.
Ohishi et al. is silent on wherein the first threshold is between 0 MHz to 300 MHz, and the second threshold is between 0 MHz to 300 MHz.
However, Ohishi et al. teaches “an antenna apparatus capable of transmitting and receiving signals having a plurality of frequencies” Par. 0088, “by switching the capacitors 75 through 77 in accordance with the acquired frequency, the electric element length of the conductive line path 33 can be changed, and even when signals having different frequencies are transmitted and received, the isolation characteristic of the antenna elements 23 and 24 can be improved and a deterioration in the radiation efficiency can be restrained” Par. 0102, “physical and electric element lengths of the conductive line path 74 can be changed in accordance with acquired frequency” Par. 0108.

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the first and second thresholds of the antenna of Ohishi et al. to be between 0 MHz to 300 MHz as a result effect in order to improve the isolation characteristics of the antenna elements and restrain a deterioration in the radiation efficiency.
Regarding Claim 6, Ohishi et al. teaches wherein the antenna has a plurality of specified frequencies (“plurality of frequencies” Par. 0088).
Ohishi et al. is silent on when the antenna is set at any one of the plurality of specified frequencies, a resonance frequency of a component formed when the first notch structure is connected to the second tuning device is a frequency that is lower by a first threshold than the specified frequency at which the antenna is set.
However, Ohishi et al. teaches “an antenna apparatus capable of transmitting and receiving signals having a plurality of frequencies” Par. 0088, “the switching circuit 70 is controlled in accordance with an operating frequency of the antenna element used for transmission and reception” Par. 0094, “by switching the capacitors 75 through 77 in accordance with the acquired frequency, the electric element length of the conductive line path 33 can be changed, and even when signals having different frequencies are transmitted and received, the isolation characteristic of the antenna elements 23 and 24 can 
In this particular case, based on the teachings of Ohishi et al., providing different frequencies having a threshold improves the isolation characteristics of the antenna elements and restrains a deterioration in the radiation efficiency. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure a resonance frequency of the antenna of Ohishi et al. to be lower by a first threshold than the specified frequency at which the antenna is set as a result effect in order to improve the isolation characteristics of the antenna elements and restrain a deterioration in the radiation efficiency.
Regarding Claim 8, Ohishi et al. teaches wherein the antenna has a plurality of specified frequencies (“plurality of frequencies” Par. 0088).
Ohishi et al. is silent on when the antenna is set at any one of the plurality of specified frequencies, a resonance frequency of a component formed when the first notch structure is connected to the second notch structure by using the first tuning device is a frequency that is lower by a first threshold than the specified frequency at which the antenna is set.
However, Ohishi et al. teaches “an antenna apparatus capable of transmitting and receiving signals having a plurality of frequencies” Par. 0088, “the switching circuit 70 is controlled in accordance with an operating frequency of the antenna element used for transmission and reception” Par. 0094, “by 
In this particular case, based on the teachings of Ohishi et al., providing different frequencies having a threshold improves the isolation characteristics of the antenna elements and restrains a deterioration in the radiation efficiency. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure a resonance frequency of the antenna of Ohishi et al. to be lower by a first threshold than the specified frequency at which the antenna is set as a result effect in order to improve the isolation characteristics of the antenna elements and restrain a deterioration in the radiation efficiency.
Regarding Claim 10, Ohishi et al. teaches wherein the antenna has a plurality of specified frequencies (“plurality of frequencies” Par. 0088).
Ohishi et al. is silent on when the antenna is set at any one of the plurality of specified frequencies, a resonance frequency of a component formed when the first notch structure is connected to the third branch is a frequency that is lower by a first threshold than the specified frequency at which the antenna is set.

In this particular case, based on the teachings of Ohishi et al., providing different frequencies having a threshold improves the isolation characteristics of the antenna elements and restrains a deterioration in the radiation efficiency. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure a resonance frequency of the antenna of Ohishi et al. to be lower by a first threshold than the specified frequency at which the antenna is set as a result effect in order to improve the isolation characteristics of the antenna elements and restrain a deterioration in the radiation efficiency.
Regarding Claim 14, Ohishi et al. teaches wherein the first notch structure and the radiating element are an integrated structure (Figs. 15-19), wherein L1 is a current path length of the second notch structure (current path 
Ohishi et al. is silent on a difference between L1 and L2 approximates a third specified threshold.
However, Ohishi et al. teaches “an antenna apparatus capable of transmitting and receiving signals having a plurality of frequencies” Par. 0088, “the switching circuit 70 is controlled in accordance with an operating frequency of the antenna element used for transmission and reception” Par. 0094, “by switching the capacitors 75 through 77 in accordance with the acquired frequency, the electric element length of the conductive line path 33 can be changed, and even when signals having different frequencies are transmitted and received, the isolation characteristic of the antenna elements 23 and 24 can be improved and a deterioration in the radiation efficiency can be restrained” Par. 0102, “physical and electric element lengths of the conductive line path 74 can be changed in accordance with acquired frequency” Par. 0108.
In this particular case, based on the teachings of Ohishi et al., providing different frequencies having a threshold improves the isolation characteristics of the antenna elements and restrains a deterioration in the radiation efficiency. 

Regarding Claim 15, Ohishi et al. teaches wherein a first transfer switch is disposed on the second notch structure (switching circuit 70 at point 44 of second notch structure Fig. 16), and a second transfer switch is disposed on the radiating element (switching circuit 70 at point 43 of radiating element 23 Fig. 16).
Ohishi et al. is silent on wherein a difference between L3 and L4 approximates a fourth specified threshold; and, wherein L3 is a length of a current path from a connection point between the first transfer switch and the second notch structure to an end that is of the second notch structure and that is far from the radiating element and L4 is a length of a current path from the second transfer switch to the first end of the first notch structure.
However, Ohishi et al. teaches “an antenna apparatus capable of transmitting and receiving signals having a plurality of frequencies” Par. 0088, “the switching circuit 70 is controlled in accordance with an operating frequency of the antenna element used for transmission and reception” Par. 0094, “by switching the capacitors 75 through 77 in accordance with the acquired frequency, the electric element length of the conductive line path 33 can be changed, and even when signals having different frequencies are transmitted 
In this particular case, based on the teachings of Ohishi et al., providing different frequencies having a threshold improves the isolation characteristics of the antenna elements and restrains a deterioration in the radiation efficiency. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide a difference between L1 and L2 of the antenna of Ohishi et al. to be a third specified threshold as a result effect in order to improve the isolation characteristics of the antenna elements and restrain a deterioration in the radiation efficiency.
However, Ohishi et al. teaches “an antenna apparatus capable of transmitting and receiving signals having a plurality of frequencies” Par. 0088, “the switching circuit 70 is controlled in accordance with an operating frequency of the antenna element used for transmission and reception” Par. 0094, “by switching the capacitors 75 through 77 in accordance with the acquired frequency, the electric element length of the conductive line path 33 can be changed, and even when signals having different frequencies are transmitted and received, the isolation characteristic of the antenna elements 23 and 24 can be improved and a deterioration in the radiation efficiency can be restrained” Par. 0102, “physical and electric element lengths of the conductive line path 74 can be changed in accordance with acquired frequency” Par. 0108.

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide a L3 and L4 of different lengths and having a difference between L3 and L4 of the antenna of Ohishi et al. to be a fourth specified threshold as a result effect in order to improve the isolation characteristics of the antenna elements and restrain a deterioration in the radiation efficiency.
Claims 11-13, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi et al. US Patent Application Publication 2009/0027286 (cited by applicant) and Xue et al. WIPO Publication WO2015096101A1 (see machine translation cited by applicant on IDS 12/1/2020 for cited references).
Regarding Claim 11, Ohishi et al. teaches the mobile terminal according to claim 1 as shown in the rejection above.
Ohishi et al. is silent on wherein the antenna further comprises a third notch structure, the third notch structure is located at an end that is of the radiating element and that is far from the first notch structure, and an end that is of the third notch structure and that is far from the radiating element is grounded.
However, Xue et al. teaches a third notch structure (111 on right side marked L2 seen in Fig. 3 P. 19), the third notch structure is located at an end that is of the radiating element (20 Fig. 3 P. 19) and that is far from the first notch 
In this particular case, providing a third notch structure having an end that is far from the radiating element and is grounded is common and well known in the art as evident by Xue et al. in order to provide a mobile terminal that can reduce antenna signal interference (P. 16).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the mobile terminal of Ohishi et al. with a third notch structure having an end that is far from the radiating element that is grounded based on the teachings of Xue et al. in order to reduce antenna signal interference.
Regarding Claim 12, Ohishi et al. as modified teaches the mobile terminal according to claim 11 as shown in the rejection above.
Ohishi et al. is silent on further comprising a third tuning device, wherein the third tuning device comprises a plurality of fourth parallel-connected branches and a third selection switch, and the plurality of fourth parallel-connected branches may be same or different branches, wherein the third notch structure selects, by using the third selection switch, one of the plurality of fourth parallel-connected branches for grounding.
However, Ohishi et al. discloses tuning devices for the notch structures (Par. 0093).

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the mobile terminal of Ohishi et al. as modified with a third tuning device based on the teachings of Ohishi et al. in order to further improve isolation characteristics of the third notch structure.
Regarding Claim 13, Ohishi et al. as modified teaches wherein the antenna has a plurality of specified frequencies (“plurality of frequencies” Par. 0088).
Ohishi et al. is silent on when the antenna is set at any one of the plurality of specified frequencies, a resonance frequency of a component formed when the first notch structure is connected to the third tuning device is a frequency that is lower by a first threshold than the specified frequency at which the antenna is set.
However, Ohishi et al. teaches “an antenna apparatus capable of transmitting and receiving signals having a plurality of frequencies” Par. 0088, “by switching the capacitors 75 through 77 in accordance with the acquired frequency, the electric element length of the conductive line path 33 can be changed, and even when signals having different frequencies are transmitted and received, the isolation characteristic of the antenna elements 23 and 24 can be improved and a deterioration in the radiation efficiency can be restrained” Par. 
In this particular case, configuring different antenna element lengths for operation in a plurality of different known frequency bands is common and well known in the art as evident by the teachings of Ohishi et al. and being different from each other by a threshold improves the isolation characteristics of the antenna elements and restrains a deterioration in the radiation efficiency.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the first notch structure of the antenna of Ohishi et al. when connected to the third tuning device to have resonant frequency lower by a first threshold than the specified frequency as a result effect in order to operate in a plurality of specified frequencies different from each other by a threshold in order to improve the isolation characteristics of the antenna elements and restrain a deterioration in the radiation efficiency.
Regarding Claim 16, Ohishi et al. teaches the mobile terminal according to claim 14 as shown in the rejection above.
Ohishi et al. is silent on further comprising: a third notch structure, wherein the third notch structure is located at an end that is of the radiating element and that is far from the second notch structure, the third notch structure is coupled to the radiating element, and an end that is of the third notch structure and that is far from the radiating element is grounded, wherein a difference between L5 and L6 approximates the third specified threshold, wherein L5 is a current path length of the third notch structure; and L6 is a length of a current path from a connection 
However, Xue et al. teaches a third notch structure (111 on right side marked L2 seen in Fig. 3 P. 19), wherein the third notch structure is located at an end of the radiating element (20 Fig. 3 P. 19) that is far from the second notch structure (111 on left side above L1 seen in Fig. 3 P. 19), the third notch structure is coupled to the radiating element (111 on right side marked L2 seen in Fig. 3 is coupled to antenna 20 by grounding point 21 as seen in Fig. 3 P. 18 ), and an end that is of the third notch structure and that is far from the radiating element is grounded (111 at end of L2 grounded to 13 Fig. 3 P. 19). Additionally, Ohishi et al. teaches “an antenna apparatus capable of transmitting and receiving signals having a plurality of frequencies” Par. 0088, “the switching circuit 70 is controlled in accordance with an operating frequency of the antenna element used for transmission and reception” Par. 0094, “by switching the capacitors 75 through 77 in accordance with the acquired frequency, the electric element length of the conductive line path 33 can be changed, and even when signals having different frequencies are transmitted and received, the isolation characteristic of the antenna elements 23 and 24 can be improved and a deterioration in the radiation efficiency can be restrained” Par. 0102, “physical and electric element lengths of the conductive line path 74 can be changed in accordance with acquired frequency” Par. 0108.

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the mobile terminal of Ohishi et al. with a third notch structure coupled to the radiating element and having an end that is far from the radiating element that is grounded based on the teachings of Xue et al. in order to reduce antenna signal interference; and to provide current paths L5 and L6 having a difference between them of the antenna of Ohishi et al. to be the third specified threshold as a result effect in order to improve the isolation characteristics of the antenna elements and restrain a deterioration in the radiation efficiency.
Regarding Claim 17, Ohishi et al. teaches the mobile terminal according to claim 16 as shown in the rejection above.
Ohishi et al. as modified is silent on wherein a third transfer switch is disposed on the third notch structure, and a fourth transfer switch is disposed on the radiating element; and wherein a difference between L7 and L8 approximates the fourth specified threshold, wherein L7 is a length of a current path from a 
However, Ohishi et al. discloses switches for the notch structures (Par. 0093). Additionally, Ohishi et al. teaches “an antenna apparatus capable of transmitting and receiving signals having a plurality of frequencies” Par. 0088, “by switching the capacitors 75 through 77 in accordance with the acquired frequency, the electric element length of the conductive line path 33 can be changed, and even when signals having different frequencies are transmitted and received, the isolation characteristic of the antenna elements 23 and 24 can be improved and a deterioration in the radiation efficiency can be restrained” Par. 0102, “physical and electric element lengths of the conductive line path 74 can be changed in accordance with acquired frequency” Par. 0108.
In this particular case, providing switches for the third notch structure and radiating element to further improve isolation characteristics of the antenna elements is common and well known in the art as evident by Ohishi et al. (Par. 0093). Additionally, configuring different antenna element lengths for operation in a plurality of different known frequency bands by use of different current paths by a threshold using switches is common and well known in the art as evident by the teachings of Ohishi et al. improves the isolation characteristics of the antenna elements and restrains a deterioration in the radiation efficiency.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ying et al. US Patent Application Publication 2020/0099125 discloses an antenna of a mobile terminal.
Wang et al. US Patent Application Publication 2019/0027830 discloses an antenna apparatus and a terminal.
Wang et al. US Patent Application Publication 2017/0373388 discloses a handheld device including a metal frame, two switches, and an antenna feedpoint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/           Examiner, Art Unit 2845                

/DIMARY S LOPEZ CRUZ/           Supervisory Patent Examiner, Art Unit 2845